Title: To Thomas Jefferson from Milton W. Rouse, 8 November 1820
From: Rouse, Milton W.
To: Jefferson, Thomas


Honoured Sir,
Paris,
November 8th 1820
Long have I meditated upon the propriety and probable result of thus intruding, upon your attention; but, knowing him whom I now address to be the friend of science, and confiding in his willingness to afford every possible assistance to those who are in pursuit of wisdom, I shall proceed without dull apologies to lay before him my famishd heart divested of that glossy covering which prosperity would perhaps have thrown over it, and arrayed in the humble garb of simplicity and truth.—Blessed in early youth with a kind and affectionate Father who took pleasure in beholding the the improvement of the infantile minds of his children, I was favoured with as good an education as could be acquired at a common school, receiving instruction perhaps 3 month every year untill I arrived at the age of 16 years. At the age of 17, not satisfied with the occupation of a farmer,  and in order to be better able to procure a livelihood, I persuaded my Father to place me under the instruction of a house carpenter.I advanced rapidly in acquiring a knowledge of my trade, and should have been contented with my situation could have been reconciled to a life of ignorance & vice. But, when I became acquainted with the deplorable ignorance in which I must ever remain, & the despicable debauchery of the generality of those with whom my employment compelled me to associate, my soul shuddered at the prospect before me.I had formerly been favoured with the conversation and advice of a sensible Father and had enjoyed in some measure the advantages of a circulating library; but now deprived at once of every means of cultivating my mind and of gratifying my desire for reading, constantly urged by my dissolute companions to join with them in their vicious practices, hated & abused for my inflexibility, treated like a slave by all about me, I soon became disgusted and discontented with my situation. A constant witness of the ignorance and viciousness of my associates, my love of wisdom and virtue increased; and an habitual acquaintance with Slavery made Liberty more  sweet than ever. When my companions were wasting the evening hours in vice and folly, I retired to some solitary place where I gave full vent to the anguish of my overflowing soul. O ye stars! how often have ye witnessed my midnight lamentations  and in pity for my distress, shed sweet ambrosial tears! and thou pale Moon, didst paler turn and veil thyself behind the sable clouds, astonish’d at the sight! All nature groand! distress’d that one solitary being should be compelled by poverty to languish in ignorance while thousands who scorned wisdom were wallowing in wealth, a mere fraction of which, if applied to the cultivation of his mind would ease his burdened soul, and produce more benefit to mankind than millions expended in luxury and dissipation.But midnight lamentations was not the only effect of my ardent desire for knowledge. I applied myself with redubled diligence to acquire a knowledge of my trade, hoping that I should one day  be in a condition to gratify in some measure  my apparantly insatiable appetite for learning. But alass, how vain are all human calculations! My mind, in the vehemency of desire, soaring on the wings of delightful imagination far above all difficulties under which she laboured, fondly looked forward to that happy day when  he should behold fair science in all her native lustre & glory; but pale disease has hurled her from her ecstatic height to the lowest gulph of keen despair. Too intense application to my employment, aided perhaps by the melancholy state of my mind, soon occasioned the decline of my health. Ill health obliged me to quit my employment after having laboured with persevering industry 1 year & 8 months. During this time I had witnessed the height of ignorance & vice, drunk to the very dregs of the cup of adversity, and my mind, receiving from every trial, additional strength and energy, steadily pursued the sole object of her desires, founding her whole happiness on the hope of one day acquiring an education that should enable her to search the depths of nature and diffuse instruction around her.Fully sensible of my own weakness I despaired of ever being  a useful member of society unless enlightened by the rays of learning.Such was then the situation of my mind, & its propensity for learning and usefulness has to this day increased. I have made every exertion in my power to acquire the desired object, but without success. The 20th year of my life is just closed & my hungry mind is still famishing in the prison of ignorance. Fair learning, heav’n’s choisest gift, deny’d, nature, for me, wears not a single smile. Language is too poor to describe the feelings of my heart, and my imbecile pen but poorly employs poor language in the description. Entirely destitute of the means of acquiring an education, without a friend to assist me, & unknown to the world, to whom shall I apply for patronage but to the venerable Friend of Science? I ask not for silver, but for instruction. I ask not for gold, but for wisdom.  aid me to acquire the desired object! I long to measure the length, the breadth, the height, & the depth of Learning! Why am I restrained? Because I am destitute of base metal? Yes, base it is when compared with fair science; but when it is the only means by which Fair Science can be attained it is more precious than even life itself—O that I could be permited to place one foot on the lowest step that ascends the hill of Science!Venerable Sir, so great is my desire for Learning, and so utterly incapable am I of gratifying that desire without assistance, that I must languish out a tedious life of ignorance in a country where a liberal education can be acquired for 10 or 1200 $. or I must beg for assistance. In this situation, what shall I choose? What but petition for assistance to the Friends of Science? and who so proper to receive my petition as he whom I now address? I have used every other honourable means in my power to acquire the desired object, and now resort  to this last strong hope of success,—and shall this be less honorable than its predecessors? Is it dishonourable for a son of poverty ardently to desire learning and usefulness? Is it dishonourable for him to crave assistance from his fellow citizens? I trust not—Grant me assistance and my life shall be devoted to the cause of Liberty and Science.If you can in any manner whatever afford me assistance I humbly request you to notify me speedily; and if you cannot assist me do Sir, inform me without delay, that I may be released from my anxiety and resign myself an unwilling slave to ignorance. If the will of Heaven is that the latter be my fate I shall still pursue Learning with my eyes although restrained by poverty from embracing her—Father of Liberty & Science, May Heaven guide and protect you through a long and happy life and at last bring your grey heirs with honour and peace to the grave.Ever respectfully & obediently your’s.Milton W. Rouse.P.S. Be pleased Sir, to direct to Milton W Rouse, Paris Hill, Oneida County State of New York.